           Case 2:20-cv-01380-KJM-DB Document 21 Filed 11/02/20 Page 1 of 2


 1   PAUL SALAMANCA
     DEPUTY ASSISTANT ATTORNEY GENERAL
 2   Environment and Natural Resources Division
 3
     JACOB D. ECKER
 4   ROBERT P. WILLIAMS
     Trial Attorneys
 5   U.S. Department of Justice
 6   Environment and Natural Resources Division
     P.O. Box 7611
 7   Washington, D.C. 20044-7611
     Tel: (202) 305-0466
 8   Fax: (202) 305-0506
 9   Jacob.Ecker@usdoj.gov

10   Attorneys for Federal Defendants
11
12                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
13
      BACKCOUNTRY AGAINST DUMPS, DONNA                     )
14
      TISDALE, and JOE E. TISDALE,                         )
15                                                         )
      Plaintiffs,                                          )
16                                                         )
      v.                                                   )
17
                                                           )
18    UNITED STATES BUREAU OF INDIAN                       )
                                                               No. 2:20-cv-01380-KJM-DB
      AFFAIRS, DARRYL LACOUNTE, in his                     )
19    official capacity as Director of the United States   )
                                                               ORDER
20    Bureau of Indian Affairs, AMY DUTSCHKE, in           )
      her official capacity as Regional Director of the    )
21    Pacific Region of the United States Bureau of        )
      Indian Affairs, UNITED STATES                        )
22    DEPARTMENT OF THE INTERIOR, DAVID                    )
23    BERNHARDT, in his official capacity as               )
      Secretary of the Interior, and TARA SWEENEY,         )
24    in her official capacity as Assistant Secretary of   )
      the Interior for Indian Affairs,                     )
25                                                         )
26         Defendants.                                     )
                                                           )
27
28

     Order                                                           1
     Case No. 2:20-cv-01380-KJM-DB
        Case 2:20-cv-01380-KJM-DB Document 21 Filed 11/02/20 Page 2 of 2


 1          Before the Court is a joint stipulation and request by the parties and proposed intervener-
 2   defendant Terra-Gen Development Company, LLC to grant the pending unopposed Motion to
 3
     Intervene and Motion to Transfer and vacate the hearing scheduled on pending motions for
 4
     transfer of venue and intervention, and also vacate the scheduled status (joint pretrial) conference
 5
 6   and accompanying deadlines. For good cause, the parties’ requests are GRANTED in PART.

 7          Accordingly, IT IS ORDERED that:
 8
        1. The Status (Pretrial Scheduling) Conference currently scheduled for November 19, 2020
 9
            at 2:30 pm is VACATED, to be reset if needed.
10
        2. This Court’s Order Setting Status (Pretrial Scheduling) Conference, ECF No. 3, including
11
12          the deadlines to confer regarding a schedule and to file a joint status report, are

13          VACATED, to be reset if needed.
14
        3. The November 6, 2020 hearing on pending motions is MAINTAINED.
15
            IT IS SO ORDERED.
16
17   DATED: November 2, 2020.

18
19
20
21
22
23
24
25
26
27
28

     Order                                                                 2
     Case No. 2:20-cv-01380-KJM-DB
